DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 5-11, in the reply filed on 06/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 5-11 are objected to because of the following informalities: Claim 5 recites “the at least the portion” in line 7, which has an extra misplaced “the”. The Office suggests that Applicant change this to “at least the portion”. Claim 6 recites “the at the portion” in line 2, which has an extra misplaced “the”. The Office suggests that Applicant change this to “at least the portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS).
Regarding claim 5, Kramer teaches a system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprising a first ink-jettable composition and a second ink-jettable composition [0005, 0026-0029, 0032], wherein the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the second ink-jettable composition includes a curing agent [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037], wherein the curing agent is a substance which reacts with the epoxy group to open its epoxide ring structure(s) [0037], wherein examples of functional groups that can be capable of reacting with an epoxide ring in this manner are amino groups [0037], wherein a class of the curing agent is polyamides [0037], wherein the reactive build material optionally includes liquid vehicle admixed therewith [0018], wherein one of the first ink-jettable composition optionally includes a liquid vehicle [0026, 0028], wherein the liquid vehicle optionally includes water [0047]. Therefore, Kramer’s curing agent that is a polyamide must have an amino functional group. Kramer does not teach that the system, the first ink-jettable composition, the second ink-jettable composition, the reactive build material, or the curing agent comprise an adhesive, and they would not inherently comprise an adhesive. Therefore, Kramer’s teachings read on a three-dimensional (3D) printing kit, comprising a build material composition including a polyamide having an amino functional group, the build material composition being devoid of an adhesive, and an epoxy agent to be applied to at least a portion of the build material composition during 3D printing, the epoxy agent including an epoxy and optionally an aqueous vehicle, the epoxy having an epoxide functional group to react with the amino functional group of the polyamide in the at least the portion.
Kramer does not teach a specific embodiment wherein the epoxy agent further includes an aqueous vehicle. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s liquid vehicle that includes water to modify Kramer’s reactive build material, which would read on wherein the epoxy agent further includes an aqueous vehicle as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the reactive build material optionally includes liquid vehicle admixed therewith when it is desired to alter the jettability properties, such as with respect to viscosity, surface tension, and the like [0018], that one of the first ink-jettable composition optionally includes a liquid vehicle to modify the viscosity or surface tension [0026, 0028], and that the liquid vehicle optionally includes water [0047], which means that using Kramer’s liquid vehicle that includes water to modify Kramer’s reactive build material would have been beneficial for modifying the jettability properties, viscosity, or surface tension of Kramer’s first ink-jettable composition and reactive build material.
Regarding claim 7, Kramer teaches that the reactive build material optionally includes liquid vehicle admixed therewith [0018], that one of the first ink-jettable composition optionally includes a liquid vehicle [0026, 0028], wherein the liquid vehicle optionally includes a mixture of a variety of different agents, optionally including, water, surfactants, organic solvents, and co-solvents [0047], which optionally reads on wherein the aqueous vehicle includes a co-solvent, a surfactant, and a balance of water as claimed.
Kramer does not teach a specific embodiment wherein the aqueous vehicle includes a co-solvent, a surfactant, and a balance of water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s liquid vehicle that includes a mixture of water, surfactants, and organic solvents or co-solvents to modify Kramer’s reactive build material, which would read on wherein the aqueous vehicle includes a co-solvent, a surfactant, and a balance of water as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the reactive build material optionally includes liquid vehicle admixed therewith when it is desired to alter the jettability properties, such as with respect to viscosity, surface tension, and the like [0018], that one of the first ink-jettable composition optionally includes a liquid vehicle to modify the viscosity or surface tension [0026, 0028], and that the liquid vehicle optionally includes a mixture of a variety of different agents, optionally including, water, surfactants, organic solvents, and co-solvents [0047], which means that using Kramer’s liquid vehicle that includes a mixture of water, surfactants, and organic solvents or co-solvents to modify Kramer’s reactive build material would have been beneficial for modifying the jettability properties, viscosity, or surface tension of Kramer’s first ink-jettable composition and reactive build material.
Regarding claim 8, Kramer teaches that the first ink-jettable composition has a viscosity which is less than 70 cP at a temperature less than 200° C [0043], that a viscosity near 15 cP has been found to be operable [0043], that the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], that the reactive build material is an epoxy [0037], that the reactive build material optionally includes liquid vehicle admixed therewith [0018], that one of the first ink-jettable composition optionally includes a liquid vehicle to modify the viscosity [0026, 0028], and that the liquid vehicle optionally includes water [0047]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s liquid vehicle that includes water to modify Kramer’s reactive build material. Therefore, Kramer renders obvious wherein the epoxy agent has a viscosity at 25°C of less than 70 mPa·s or near 15 mPa·s, which reads on the claimed range.
Regarding claim 9, Kramer teaches that the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037], wherein the reactive build material optionally includes liquid vehicle admixed therewith when it is desired to alter the jettability properties, such as with respect to viscosity, surface tension, and the like [0018], wherein one of the first ink-jettable composition optionally includes a liquid vehicle to modify the viscosity or surface tension [0026, 0028], wherein the liquid vehicle optionally includes water [0047], which reads on wherein the epoxy is present in the epoxy agent in an amount that is greater than 0 wt% and less than or equal to 100 wt%, based on a total weight of the epoxy agent.
Kramer does not teach wherein the epoxy is present in the epoxy agent in amount ranging from about 5 wt% to about 50 wt%, based on a total weight of the epoxy agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s liquid vehicle that includes water to modify Kramer’s reactive build material, and to optimize the amount of Kramer’s epoxy in Kramer’s reactive build material to be from about 5 wt% to about 50 wt%, based on a total weight of Kramer’s reactive build material, which would read on wherein the epoxy is present in the epoxy agent in amount ranging from about 5 wt% to about 50 wt%, based on a total weight of the epoxy agent as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], that the reactive build material optionally includes liquid vehicle admixed therewith when it is desired to alter the jettability properties, such as with respect to viscosity, surface tension, and the like [0018], that the reactive build material and the curing agent are configured to react with one another after contact to form a solidifying composition [0005], that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] is for free-form fabrication of solid three-dimensional objects [0005, 0026-0029, 0032], that one of the first ink-jettable composition optionally includes a liquid vehicle to modify the viscosity or surface tension [0026, 0028], and that the liquid vehicle optionally includes water [0047], which means that using Kramer’s liquid vehicle that includes water to modify Kramer’s reactive build material would have been beneficial for modifying the jettability properties, viscosity, or surface tension of Kramer’s first ink-jettable composition and reactive build material, and which means that the amount of Kramer’s epoxy in Kramer’s reactive build material in wt%, based on a total weight of Kramer’s reactive build material, would have affected jettability, viscosity, or surface tension of Kramer’s first ink-jettable composition and reactive build material, and/or the suitability of Kramer’s system for free-form fabrication of solid three-dimensional objects, which means that optimizing the amount of Kramer’s epoxy in Kramer’s reactive build material in wt%, based on a total weight of Kramer’s reactive build material, would have been beneficial for optimizing jettability of Kramer’s first ink-jettable composition and/or the suitability of Kramer’s system for free-form fabrication of solid three-dimensional objects, and/or would have been beneficial for minimizing viscosity and/or surface tension of Kramer’s first ink-jettable composition and reactive build material.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS) as applied to claim 5, and further in view of Breton et al. (US 2016/0244628 A1).
Regarding claim 6, Kramer renders obvious the 3D printing kit as defined in claim 5 as explained above. Kramer teaches that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprises the first ink-jettable composition and the second ink-jettable composition [0005, 0026-0029, 0032], wherein colorant can also be added to the jetting fluids in order to color the solid three-dimensional object [0044], wherein the colorant can include a pigment [0044].
Kramer does not teach that the 3D printing kit further comprises a fusing agent to be applied to the at least the portion of the build material composition during 3D printing, the fusing agent including an energy absorber. However, Breton teaches a pigment that is carbon black that is a colorant [0055] that is present in a color three-dimensional (3D) printing system further comprising a curable wax [0004] that includes curable groups that are optionally epoxide [0021], and optionally a gallant additive [0017, 0018, 0020] that is a polyamide component [0026]. The specification of the instant application recites that an energy absorber, such as carbon black, may be present in a water-based formulation [0009], that the amine agent may include, as the energy absorber, carbon black [0089], and that the fusing agent may be a printing liquid formulation including carbon black as the energy absorber [0093]. Therefore, Breton’s pigment that is carbon black reads on a fusing agent including an energy absorber. Kramer and Breton are analogous art because both references are in the same field of endeavor of a three-dimensional (3D) printing kit comprising optionally a polyamide and an epoxy agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Breton’s pigment that is carbon black to modify Kramer’s first ink-jettable composition and/or second ink-jettable composition, which would read on the 3D printing kit as defined in claim 5, further comprising a fusing agent to be applied to the at least the portion of the build material composition during 3D printing, the fusing agent including an energy absorber as claimed. One of ordinary skill in the art would have been motivated to do so because Breton teaches that the pigment that is carbon black is beneficial for being a colorant [0055] that is beneficial for being useful in a color three-dimensional (3D) printing system [0004], which would have been desirable for Kramer’s first ink-jettable composition and/or second ink-jettable composition because Kramer teaches that the first ink-jettable composition and the second ink-jettable composition are present in [0005, 0026-0029, 0032] a system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects [0005, 0026-0029, 0032], that colorant can also be added to the jetting fluids in order to color the solid three-dimensional object [0044], and that the colorant can include a pigment [0044].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 2005/0014005 A1, cited in IDS) as applied to claim 5, and further in view of von Blanckenhagen et al. (EP 3311994 A1, US 2019/0240938 A1 is English language equivalent and is used for citation)
Regarding claim 10, Kramer renders obvious the 3D printing kit as defined in claim 5 as explained above. Kramer teaches that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprises a first ink-jettable composition [0005, 0026-0029, 0032], wherein the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037].
Kramer does not teach wherein the epoxy is water-soluble. However, von Blanckenhagen teaches ethylene glycol diglycidyl ether that is a difunctional epoxy monomer that is present in a printing ink that is a 3D printing ink [0077]. The specification of the instant application recites that ethylene glycol diglycidyl ether is water-soluble [0054], which means that von Blanckenhagen’s ethylene glycol diglycidyl ether reads on an epoxy that is water-soluble. Kramer and von Blanckenhagen are analogous art because both references are in the same field of endeavor of a three-dimensional (3D) printing kit or composition comprising an epoxy agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use von Blanckenhagen’s ethylene glycol diglycidyl ether to substitute for Kramer’s epoxy in Kramer’s reactive build material in Kramer’s first ink-jettable composition in Kramer’s system for free-form fabrication of solid three-dimensional objects, which would read on wherein the epoxy is water-soluble as claimed. One of ordinary skill in the art would have been motivated to do so because von Blanckenhagen teaches that the ethylene glycol diglycidyl ether is a difunctional epoxy monomer that is beneficial for being useful in a printing ink that is a 3D printing ink [0077], which would have been beneficial for providing a specific species of epoxy for the epoxy in Kramer’s reactive build material in Kramer’s first ink-jettable composition in Kramer’s system for free-form fabrication of solid three-dimensional objects because Kramer teaches that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprises a first ink-jettable composition [0005, 0026-0029, 0032], wherein the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037].
Regarding claim 11, Kramer renders obvious the 3D printing kit as defined in claim 5 as explained above. Kramer teaches that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprises a first ink-jettable composition [0005, 0026-0029, 0032], wherein the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037].
Kramer does not teach wherein the epoxy is selected from the claimed group. However, von Blanckenhagen teaches ethylene glycol diglycidyl ether, neopentyl glycidyl diglycidyl ether, hexane-1,6-diol diglycidyl ether, polyethylene glycol diglycidyl ether, glycerol diglycidyl ether, resorcinol diglycidyl ether, or a mixture thereof that is a difunctional epoxy monomer that is present in a printing ink that is a 3D printing ink [0077]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use von Blanckenhagen’s ethylene glycol diglycidyl ether, neopentyl glycidyl diglycidyl ether, hexane-1,6-diol diglycidyl ether, polyethylene glycol diglycidyl ether, glycerol diglycidyl ether, resorcinol diglycidyl ether, or a mixture thereof to substitute for Kramer’s epoxy in Kramer’s reactive build material in Kramer’s first ink-jettable composition in Kramer’s system for free-form fabrication of solid three-dimensional objects, which would read on wherein the epoxy is selected from resorcinol diglycidyl ether, neopentyl glycol diglycidyl ether, 1,6-hexanediol diglycidyl ether, glycerol polyglycidyl ether, ethylene glycol diglycidyl ether, and a combination thereof as claimed. One of ordinary skill in the art would have been motivated to do so because von Blanckenhagen teaches that the ethylene glycol diglycidyl ether, neopentyl glycidyl diglycidyl ether, hexane-1,6-diol diglycidyl ether, polyethylene glycol diglycidyl ether, glycerol diglycidyl ether, resorcinol diglycidyl ether, or a mixture thereof is a difunctional epoxy monomer that is beneficial for being useful in a printing ink that is a 3D printing ink [0077], which would have been beneficial for providing a specific species of epoxy for the epoxy in Kramer’s reactive build material in Kramer’s first ink-jettable composition in Kramer’s system for free-form fabrication of solid three-dimensional objects because Kramer teaches that the system [0005, 0008, 0009, 0020, 0026, 0028, 0032] for free-form fabrication of solid three-dimensional objects comprises a first ink-jettable composition [0005, 0026-0029, 0032], wherein the first ink-jettable composition includes a reactive build material [0005, 0026, 0028, 0031, 0032], wherein the reactive build material is an epoxy [0037].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767